                                                                                           JS-6

                    1
                    2
                    3
                    4
                    5
                    6
                    7
                    8                        UNITED STATES DISTRICT COURT
                    9                      CENTRAL DISTRICT OF CALIFORNIA
                10
                11      DONG PARK, an individual,             Case No. 2:19-cv-00225-PA (SSx)
                12                      Plaintiff,            Hon. Percy Anderson
                13           v.                               ORDER GRANTING
                                                              STIPULATION FOR DISMISSAL
                14      AMERICAN FAMILY HOME
                        INSURANCE COMPANY, d/b/a AFH
                15      INSURANCE COMPANY, a
                        corporation,
                16
                                        Defendants.
                17
                18
                19
                20
                21
                22
                23
                24
                25
                26
                27
                28
   B ARNES &
T HORNBURG LLP
ATTO RNEY S AT LAW
   LOS A NG EL ES                    [PROPOSED] ORDER GRANTING STIPULATION FOR DISMISSAL
                    1         The Court, having read and considered the Stipulation For Dismissal that the
                    2   Parties have submitted to dismiss this action pursuant to the terms of a confidential
                    3   settlement agreement, and good cause appearing,
                    4         IT IS HEREBY ORDERED that this action is dismissed with prejudice pursuant
                    5   to FRCP 41(a)(1), with each party bearing its own attorneys’ fees, costs, and expenses.
                    6         IT IS SO ORDERED.
                    7
                        Dated: August 7, 2019
                    8                                                   The Honorable Percy Anderson
                    9                                                   United States District Judge

               10
                11
               12
               13
               14
               15
               16
               17
               18
               19
               20
               21
               22
               23
               24
               25
               26
               27
               28
   B ARNES &
T HORNBURG LLP                                                      1
ATTO RNEY S AT LAW
   LOS A NG EL ES
                                       [PROPOSED] ORDER GRANTING STIPULATION FOR DISMISSAL
